WILKINSON, Circuit Judge:
In this case we must determine if four provisions of the Virginia charitable solicitation laws, Va.Code Ann. §§ 57-48 et seq., are constitutional. The first provision states that a professional solicitor must disclose to potential donors the percentage amount of a contribution that will go to the charitable organization for its own use. Va.Code Ann. § 57-55.1. The second requires professional solicitors to disclose in writing to potential donors that their financial statements for the last fiscal year are available from the Virginia Office of Consumer Affairs. Id. at § 57-55.2. The third provision mandates that a solicitor file with the Office of Consumer Affairs a copy of the script of any oral solicitation at least ten days prior to the commencement of the *1227solicitation campaign. Id. at § 57-61 D. Finally, § 57-61.1 B of the Virginia Code permits the Commissioner of the Office of Consumer Services to suspend or revoke the registration of a solicitor if certain provisions of the Act are violated.
The district court held that each of the four challenged provisions impermissibly infringed on First Amendment freedoms. Telco Communications, Inc. v. Carbaugh, 700 F.Supp. 294 (E.D.Va.1988). We find Telco’s challenge to the percentage disclosure requirement to be moot. We likewise find the challenge to the suspension and revocation provisions in § 57-61.1 B non-justiciable. We affirm the district court with respect to the prior submission of solicitation scripts. We reverse, however, with regard to the required disclosure of financial statements on file with the state.
I.
Plaintiff Telco Communications, Inc. is engaged in the business of providing fund raising services to police organizations and fire fighter unions. Plaintiff publishes a series of handbooks relating to public health and safety. Topics for the handbooks have included drug and alcohol abuse awareness and crime prevention. The client on whose behalf Telco conducts a fund raising campaign receives a percentage of the gross advertising revenue of these handbooks, and Telco is responsible for the preparation, printing, and distribution of the handbooks. Plaintiff contracted with local police fraternal organizations in the Commonwealth of Virginia to publish and distribute a pamphlet on their behalf and to solicit advertisements for the publication.
Following a complaint that Telco had violated Virginia solicitation laws, the Virginia Office of Consumer Affairs (OCA) advised plaintiff in March 1988, that it was investigating plaintiffs fund raising activities in Virginia. Thereafter, on June 3, 1988, OCA informed plaintiffs attorneys of the specific violations which Telco had allegedly committed and invited plaintiff to an informal fact-finding conference. The conference was held on July 6, 1988. No resolution of the charges was reached, however, and OCA continued its investigation.
On July 21, 1988, Telco filed suit in the Eastern District of Virginia seeking to enjoin the OCA from enforcing certain provisions of the Virginia charitable solicitation laws. Count I of the complaint alleged that four provisions of the Virginia charitable solicitation laws, see Va.Code Ann. §§ 57-55.1; 57-55.2; 57-61 D; 57-61.1 B and C, infringed on Telco’s rights to free speech, in violation of the First and Fourteenth Amendments. Count II was a pendent state claim alleging that the charitable solicitation provisions at issue did not apply to plaintiff’s operations.
Through a motion for summary judgment, defendant Mason Carbaugh, Commissioner of the Department of Agriculture and Consumer Services of the Commonwealth of Virginia, requested the district court to abstain from exercising jurisdiction because of the ongoing state administrative proceedings against Telco. The district court denied defendant’s motion.
On September 26, 1988, plaintiff moved for partial summary judgment on Count I of its complaint. Defendant cross-moved for partial summary judgment. After oral argument the district court granted summary judgment in Telco’s favor on all issues raised in Count I. Telco Communications, Inc. v. Carbaugh, 700 F.Supp. 294 (E.D.Va.1988). Plaintiff then stipulated to a dismissal without prejudice of Count II.
Defendant appeals.
II.
The Commonwealth contends the district court should have abstained from hearing Telco’s constitutional claims. It asserts that administrative proceedings had been instituted against Telco on June 3, 1988, by a letter to Telco’s attorneys specifying violations of state law and inviting them to attend a fact-finding conference. Since such procedures were still pending when Telco filed suit on July 21, 1988, it argues that abstention was proper. Younger v. Harris, 401 U.S. 37, 91 S.Ct. *1228746, 27 L.Ed.2d 669 (1971). We hold, however, that the district court did not err in declining to abstain where state proceedings were in a preliminary stage and where the state had imposed a prior restraint upon protected speech.
Abstention is the exception, “not the rule.” Colorado River Water Conservation District v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 1244, 47 L.Ed.2d 483 (1976); Cox v. Planning Dist. I Community Mental Health and Mental Retardation Services Bd., 669 F.2d 940, 942 (4th Cir.1982). Under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), federal courts should abstain “whenever federal claims have been or could be presented in ongoing state judicial proceedings that concern important state interests.” Hawaii Housing Authority v. Midkiff, 467 U.S. 229, 237-38, 104 S.Ct. 2321, 2328, 81 L.Ed.2d 186 (1984); Middlesex County Ethics Committee v. Garden State Bar Ass’n, 457 U.S. 423, 432-37, 102 S.Ct. 2515, 2521-24, 73 L.Ed.2d 116 (1982). Important to Younger abstention is the existence of an ongoing state proceeding. If such a proceeding exists, “reinstituting the action in the federal courts” is impermissible; indeed to do so would involve a loss of time and duplication of effort. Wulp v. Corcoran, 454 F.2d 826, 831 (1st Cir.1972). If no state proceeding is pending, however, a federal action may be permissible because it guarantees a party which has violated state law “a chance for ultimate vindication of constitutional claims.” Id. If the ongoing state proceeding is “judicial in nature,” Younger abstention plainly applies. Middlesex, 457 U.S. at 433-34, 102 S.Ct. at 2522. Administrative proceedings are not judicial in nature, however, if state law expressly indicates that the proceeding is not a judicial proceeding or part of one, Midkiff, 467 U.S. at 238-39, 104 S.Ct. at 2328-29, or if the proceeding lacks trial-like trappings.
Here Telco’s action did not disrupt any ongoing state proceeding. Upon learning that the OCA was investigating its activities in Virginia, Telco requested a meeting with OCA. After several months, an “informal fact-finding conference” was held on July 6, 1988. The OCA, however, never initiated a formal hearing in conformance with the Commonwealth’s Administrative Process Act, Va.Code Ann. § 9-6.14:1 et seq. Nor did the OCA request a formal prosecution against Telco. An informal conference need not be followed by the institution of formal proceedings. See Va. Code Ann. § 9-6.14:12. As such, it is not indicative of whether administrative proceedings will continue. While Telco’s filing of the federal action on July 21, 1988, may or may not have led the state to refrain from filing formal charges, that in no way diminishes the uncertain prospects that plaintiff was facing. Indeed, after learning of the investigation of its activities, Telco had to wait months before any meaningful response to its request for a meeting with state officials was received.
Likewise, the July 6 meeting with those officials was not remotely “judicial in nature.” Only Telco, the OCA, and their respective counsel participated at the meeting. The participants were not sworn nor was a record maintained. No opportunity was provided to examine or cross-examine. The meeting was simply a settlement conference to see if the dispute could be consensually resolved. The Virginia Administrative Process Act carefully distinguishes between informal and formal proceedings. Only at the latter are the safeguards of subpoenas of witnesses, cross-examination, and an impartial hearing officer provided. See Va.Code Ann. §§ 9-6.14:12; 9-6.14:13; 9-6.14:14.1.
Recent cases applying Younger abstention support this conclusion. In each of them, the court abstained from exercising jurisdiction because of the existence of formal, ongoing state proceedings. In Ohio Civil Rights Commission v. Dayton Christian Schools, 477 U.S. 619, 106 S.Ct. 2718, 91 L.Ed.2d 512 (1986), for example, the Supreme Court found abstention proper because the subject of an administrative complaint brought suit in federal court after the Ohio Civil Rights Commission had initiated formal administrative proceedings. In Middlesex County Ethics Committee v. Garden State Bar Ass’n, 457 U.S. 423, 102 *1229S.Ct. 2515, 73 L.Ed.2d 116 (1982), the Court abstained where it found an attorney, prior to the commencement of the federal action, had received a formal statement of charges from the ethics committee and was required to file an answer within ten days. This circuit, in Simopoulos v. Virginia State Board of Medicine, 644 F.2d 321 (4th Cir.1981), moreover, found abstention appropriate because a state criminal proceeding was underway before the plaintiff initiated his federal action. Finally, in American Civil Liberties Union v. Bozardt, 539 F.2d 340 (4th Cir.1976), the court did not entertain jurisdiction because a bar disciplinary complaint had been filed.
Younger abstention represents an accommodation between a state’s pursuit of important interests in its own forum and the federal interest in federal adjudication of federal rights. We decline to hold that Younger abstention is required whenever a state bureaucracy has initiated contact with a putative federal plaintiff. Where no formal enforcement action has been undertaken, any disruption of state process will be slight. While important state interests are present in connection with this or any state statute, the strength of those interests will be respected by any court assessing a plaintiffs constitutional claims. Appellant’s contention — that abstention is required whenever enforcement is threatened — would leave a party’s constitutional rights in limbo while an agency contemplates enforcement but does not undertake it. Wulp, 454 F.2d at 831. A federal plaintiff would be placed “between the Scylla of intentionally flouting state law and the Charybdis of forgoing what [it] believes to be constitutionally protected activity in order to avoid becoming enmeshed” in enforcement proceedings. Steffel v. Thompson, 415 U.S. 452, 462, 94 S.Ct. 1209, 1217, 39 L.Ed.2d 505 (1974). The prospect of such prolonged uncertainty cannot but chill a party’s First Amendment freedoms. See Zwickler v. Koota, 389 U.S. 241, 252, 88 S.Ct. 391, 397, 19 L.Ed.2d 444 (1967). See also Houston v. Hill, 482 U.S. 451, 467, 107 S.Ct. 2502, 2512-13, 96 L.Ed.2d 398 (1987) (Court “particularly reluctant to abstain in cases involving facial challenges based on the First Amendment”). We hold, therefore, that the period between the threat of enforcement and the onset of formal enforcement proceedings may be an appropriate time for a litigant to bring its First Amendment challenges in federal court. Indeed, if this time is never appropriate, any opportunity for federal adjudication of federal rights will be lost.1
It is this last point that underscores our disagreement with the dissenting opinion which steadfastly insists that this is not a First Amendment case. The dissenting opinion holds that Younger abstention is flatly compelled whenever the administrative process is even preliminarily underway. No matter how egregious the state’s infringement of constitutional rights or how incipient the stage of administrative proceedings, the dissent would mandate abstention. This converts a doctrine of comity into a blanket permission for the prolonged commission of unconstitutional acts. It would allow any state agency to persist in conduct that is patently unconstitutional. In this case, as we shall show in section IIIC, infra, the state agency was engaged in a prior restraint of protected speech. The dissent, in its insistence upon Younger abstention, offers no defense of the state’s practice; nor is there one. Absent from the dissenting opinion is an appreciation for the role of federal courts in protecting from plain constitutional infringement the rights and liberties of citizens who properly invoke their jurisdiction. Younger itself recognized a role for the court in such *1230cases. The doctrine has always involved some interplay between concepts of comity and the need for protection of constitutional rights. Younger, 401 U.S. at 44, 91 S.Ct. at 750.
We do not hold as a general matter that district courts are justified in entertaining jurisdiction simply because state proceedings have not reached a more formal stage. The doctrine of Younger abstention has progressed over the past two decades to protect state criminal proceedings, Younger, 401 U.S. 37, 91 S.Ct. at 747, state civil cases, Juidice v. Vail, 430 U.S. 327, 97 S.Ct. 1211, 51 L.Ed.2d 376 (1977), and state administrative process, Dayton, 477 U.S. 619, 106 S.Ct. 2718, 91 L.Ed.2d 512 (1986), from premature federal interference. To follow the doctrine, however, as one would a pied piper, is to forsake the Supreme Court’s rulings on constitutional rights. We hold that the district court did not err in entertaining jurisdiction in the face of the clear constitutional violation in this case.
III.
“[Cjharitable solicitations are so intertwined with speech that they are entitled to the protections of the First Amendment.” Secretary of State of Maryland v. Joseph H. Munson Co., 467 U.S. 947, 959, 104 S.Ct. 2839, 2848, 81 L.Ed.2d 786 (1984). See also Riley v. National Federation of the Blind of N.C., — U.S. -, 108 S.Ct. 2667, 2672-73, 101 L.Ed.2d 669 (1988). Charitable solicitations inform the public about the charity’s existence and goals. A donor’s contribution in response “to a request for funds functions as a general expression of support” for the charity and its purposes. Cornelius v. NAACP Legal Defense and Educational Fund, 473 U.S. 788, 799, 105 S.Ct. 3439, 3447, 87 L.Ed.2d 567 (1985). First Amendment protections extend as well to the paid professional solicitor: “a speaker’s rights are not lost merely because compensation is received; a speaker is no less a speaker because he or she is paid to speak.” Riley, 108 S.Ct. at 2680. While “soliciting financial support is undoubtedly subject to reasonable regulation,” Village of Schaumburg v. Citizens for a Better Environment, 444 U.S. 620, 632, 100 S.Ct. 826, 833-34, 63 L.Ed.2d 73 (1980), such regulation must not unduly intrude upon the rights of free speech. Id. at 637, 100 S.Ct. at 836. That is, the state bears the burden of showing that its regulation is narrowly tailored to further a strong, subordinating interest that the state is entitled to protect. Munson, 467 U.S. at 960-61, 104 S.Ct. at 2848-49; Village of Schaumburg, 444 U.S. at 637, 100 S.Ct. at 836.
The district court held that the four challenged provisions of the Virginia charitable solicitation laws impermissibly infringed on Telco’s First Amendment rights. We address the challenged provisions in turn.
A.
Section 57-55.1 of the Virginia Code provides that a professional solicitor must disclose to potential donors the percentage of their contribution which will be received by the charitable organization for its own use:
It shall be a violation of this chapter for a professional solicitor to solicit contributions from a potential donor in this Commonwealth without clearly and conspicuously disclosing to the potential donor prior to orally requesting a contribution, or contemporaneously with a written request for a contribution, at the point of solicitation, the minimum percentage of any amount contributed which will be received by the charitable or civic organization for its own use.
Telco's challenge to the constitutionality of this section is moot.
“[A] case is moot when the issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 1951, 23 L.Ed.2d 491 (1969); Commonwealth of Virginia v. Califano, 631 F.2d 324, 326 (4th Cir.1980). Generally, the “voluntary cessation of allegedly illegal conduct does not deprive the tribunal of power to hear and determine the case.” United States v. W.T. Grant Co., 345 U.S. 629, 632, 73 S.Ct. 894, 897, 97 *1231L.Ed. 1303 (1953). Jurisdiction, however, may abate if there is no reasonable expectation that the alleged violation will recur and “interim events have completely and irrevocably eradicated the effects of the alleged violation.” County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 1383, 59 L.Ed.2d 642 (1979); Califano, 631 F.2d at 326.
Here no reasonable expectation exists that Virginia will seek to enforce the statute. Subsequent to Riley v. National Federation of the Blind of N. C., — U.S. -, 108 S.Ct. 2667, 101 L.Ed.2d 669 (1988), where the Supreme Court struck down a North Carolina statute similar to § 57-55.1, the OCA has not threatened Telco or any other professional solicitor with any action for violation of § 57-55.1. OCA, moreover, has not asserted its right to enforce § 57-55.1 at any future time. In effect, OCA has conceded the unconstitutionality of the statute. While Telco points to a July 14, 1988, letter from the Attorney General as an indication that Riley will not affect the OCA’s § 57-55.1 charges, that letter noted only that Riley will not affect the charges in the June 3, 1988 letter — a letter which omitted any mention of § 57-55.1. The only OCA letters mentioning § 57-55.1 were sent in March, 1988, prior to the Supreme Court’s Riley decision.
We believe that respect for the role of the states and for the limits of the federal adjudicative function to live cases and controversies counsels against the issuance of unnecessary injunctions against state officials. “To slap injunctions on state officials who have never violated the law or shown any intention to violate the law would exceed the proper bounds of equitable discretion.” Bloodgood v. Garraghty, 783 F.2d 470, 476 (4th Cir.1986). State officials have shown no inclination to enforce this statute since Riley and we decline to indulge any presumption with respect to their conduct other than one of good faith.
B.
Virginia Code § 57-55.2 requires professional solicitors to disclose in writing that financial statements for the last fiscal year are available from the Virginia Office of Consumer Affairs. It provides:
Every professional solicitor who solicits contributions from a prospective contributor in this Commonwealth: ... (iii) shall further disclose, in writing, the fact that a financial statement for the last fiscal year is available from the State Office of Consumer Affairs.
The OCA argues that this section promotes the Commonwealth’s interest in public education regarding charitable organizations and prevents fraud and harassment. It contends also that the requirement is narrowly tailored to further such interests. We agree.
Informing the public, see Village of Schaumburg, 444 U.S. at 637-38, 100 S.Ct. at 836—37; International Society for Krishna Consciousness v. City of Houston, Texas, 689 F.2d 541, 547-48 (5th Cir.1982), and preventing fraud, see Riley, 108 S.Ct. at 2676; Village of Schaumburg, 444 U.S. at 636-37, 100 S.Ct. at 836, are substantial state interests, both fostered by § 57-55.2. While there are distinct limits on the extent to which private entities may be enlisted by the state in this educative function, Miami Herald Publishing Co. v. Tornillo, 418 U.S. 241, 94 S.Ct. 2831, 41 L.Ed.2d 730 (1974), the state interest in adding to the public knowledge of professional solicitations is not one that is inherently incompatible with the First Amendment. The requirement of § 57-55.2 educates the public generally about the availability of financial information on solicitors. It informs a donor that information on the soliciting entity is available from the OCA, and that, by implication, information about other solicitors is also available. The information contained in the financial statements, moreover, is invaluable. A donor can use this information to determine if a particular solicitation is bona fide by ascertaining whether the solicitor is registered. A donor might also use this information to learn further about a solicitor’s operations. Additionally, this section assists in preventing fraud. When comparative information is available, inaccuracies in inducements *1232are less likely to occur. If they do occur, they are more likely to be discovered.
Section 57-55.2, moreover, is narrowly tailored. The statute requires that the disclosure be made in writing to prospective contributors. With respect to written solicitations, a brief notation of this nature is not a burdensome requirement. With respect to oral solicitations, such as those conducted by Telco, the requirement of a written disclosure can be easily met through notation on the donor’s receipt. Because the donation will have already been made in such a case, the disclosure will discourage donations only if donors read that financial statements are available and then stop payment on their checks — an unlikely event. Finally, while Telco suggests the state could accomplish its purposes by publishing the information itself, the requirement that the disclosure be made to charitable contributors is tailored to that group which would most desire the information and make an informed decision on the basis of it.
In Meese v. Keene, 481 U.S. 465, 107 S.Ct. 1862, 95 L.Ed.2d 415 (1987), a member of the California State Senate challenged as unconstitutional the Foreign Agents Registration Act, 22 U.S.C. §§ 611 et seq., which required several Canadian documentary films to carry the label “political propaganda” along with a standard form disclosure about the availability from the government of reports about the films. The Court upheld both the “political propaganda” label and the standard form disclosures, noting that “[djisseminators of propaganda may go beyond the disclosures required by statute and add any further information they think germane to the public’s viewing of the materials.” Id. at 481, 107 S.Ct. at 1871. While the dissent objected to use of the label “political propaganda,” it did not object to the standard form disclosure, and even argued that this truly neutral instruction was a sufficient alternative to the objectionable term. Id. at 494, 107 S.Ct. at 1878 (Blackmun, J., dissenting). Section 57-55.2 simply requires a similar, neutral disclosure about the availability of reports from the government. It affords “more speech” to the public, but does not silence the solicitor. See generally, Id. at 481, 107 S.Ct. at 1871, quoting Whitney v. California, 274 U.S. 357, 377, 47 S.Ct. 641, 649, 71 L.Ed. 1095 (1927) (Brandeis, J., concurring).
Riley is also instructive. Unlike the compelled disclosure of the percentage collected that will go to a charity struck down in Riley, the brief, bland, and non-pejorative disclosure required here is unlikely to discourage donations. Moreover, unlike the percentage donation requirement which the Riley Court indicated might have an unequal effect upon campaigns “with high costs and expenses,” 108 S.Ct. at 2679, Va.Code Ann. § 57-55.2 is a boilerplate requirement which will affect all solicitors equally. Finally, the Riley Court explicitly approved a requirement that a solicitor disclose to potential donors his professional status, including his employer’s name and address, a neutral requirement similar to § 57-55.2. 108 S.Ct. at 2679 n. 11.
Telco’s receipt stated the following: “A financial statement can be obtained by contacting the Office of Consumer Affairs Division in Richmond.” Requiring such a statement is a permissible exercise of state authority, and we reverse the judgment of the district court to the contrary.
C.
Section 57-61 D requires solicitors to submit the script of an oral solicitation to the Commissioner at least ten days prior to the commencement of solicitation. It provides that:
At least ten days prior to the commencement of each solicitation campaign, the solicitor shall file with the Commissioner a copy of the contract entered into with any charitable or civic organization and shall file a completed ‘Solicitation Notice’ on forms prescribed by the Commissioner. ... Copies of all campaign solicitation literature, including the text of any solicitation to be made orally, shall be attached to the Solicitation Notice. The charitable or civic organization on whose behalf the solicitor is acting shall certify that the Solicitation Notice *1233and accompanying materials are true and complete.
The OCA contends that this section promotes the state’s interest in the prevention of fraud and misrepresentation in solicitation. Moreover, OCA argues that this requirement is the only effective regulation of telephone solicitation and is not unduly burdensome. We, however, find § 57-61 D an unconstitutional prior restraint.
“[P]rior restraints on speech and publication are the most serious and the least tolerable infringement on First Amendment rights.” Nebraska Press Ass’n. v. Stuart, 427 U.S. 539, 559, 96 S.Ct. 2791, 2803, 49 L.Ed.2d 683 (1976). A threat of criminal or civil sanctions chills speech, but a “prior restraint ‘freezes’ it at least for the time.” Id, quoting A. Bickel, The Morality of Consent 61 (1975). Any system of prior restraints of expression thus bears “a heavy presumption against its constitutional validity.” Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70, 83 S.Ct. 631, 639, 9 L.Ed.2d 584 (1963).
The Commonwealth fails to carry this “heavy burden.” Organization for a Better Austin v. Keefe, 402 U.S. 415, 419, 91 S.Ct. 1575, 1578, 29 L.Ed.2d 1 (1971). Although the Commonwealth has a legitimate interest in preventing fraud and misrepresentation, there is a thin line between reviewing a script for misrepresentations and reviewing it for content. Section 57-61 D provides no guidelines for OCA review and thus permits OCA officials to recast solicitation scripts so as to reflect their judgment as to how a solicitation can be made. Without guidelines, unpopular or controversial organizations may be subject to stricter scrutiny. Moreover, the requirement might dissuade some organizations from soliciting in Virginia, see Riley, 108 S.Ct. at 2676, and discourage others from submitting scripts which, although accurate, may risk the displeasure of state officials.
While § 57-61 D may be the most effective means of monitoring telephone solicitation, “the First Amendment does not permit the State to sacrifice speech for efficiency.” Riley, 108 S.Ct. at 2676; Village of Schaumburg, 444 U.S. at 639, 100 S.Ct. at 837; Schneider v. State, 308 U.S. 147, 164, 60 S.Ct. 146, 152, 84 L.Ed. 155 (1939). Potential donors may be protected against fraud and misrepresentation by vigorous enforcement of the Commonwealth’s anti-fraud and misrepresentation statutes. Riley, 108 S.Ct. at 2676. Notification that a fundraiser’s financial statements are available, as required by § 57-55.2, will facilitate the Commonwealth’s enforcement of these provisions by ensuring that donors are aware of and have the opportunity to use comparative information. Such enforcement “punish[es] the few who abuse rights of speech after they break the law” rather than “throttle them and all others beforehand.” Southeastern Promotions, Ltd. v. Conrad, 420 U.S. 546, 559, 95 S.Ct. 1239, 1246, 43 L.Ed.2d 448 (1975) (emphasis in original).
Appellant contends that the practical application of this section is not burdensome: that the Commissioner does not review the script for content but only checks for potential misrepresentations; that the Commissioner relies only on his powers of persuasion to get a solicitor to alter a possible misrepresentation; that the Commissioner tolerates deviations from the script; that the Commissioner does not absolutely require a script (but only an outline), and that the maximum period of approval for scripts is ten days and is often much shorter.
None of these assurances, however, persuades us that bureaucratic review of solicitation scripts is not rife with the potential for abuse. The Commissioner’s power to suspend or revoke a license under § 57-61.1 B provides him substantial leverage over charitable solicitations. While the OCA may only “request” script alterations before approval is given to begin solicitations, the practical effect of such a “request” is likely to go beyond persuasion. In fact, the record suggests a solicitor has never refused such a request. Scripts, moreover, are required. A “solicitation notice” must be filed with the OCA, and a copy of all solicitation literature and the text of any solicitation to be made orally must be attached to the solicitation notice. *1234Va.Code Ann. § 57-61 D. Finally, an OCA representative testified that a script is required and if none exists, the solicitor must reduce to writing the proposed set presentation. Monitoring devices, such as that in Va.Code Ann. § 57-61 D, are a powerful inducement toward orthodox presentation of charitable solicitations — a result which the variety in character of charitable organizations belies and which the commitment to diverse expression in the First Amendment forbids.
Appellant’s reliance on Times Film Corp. v. Chicago, 365 U.S. 43, 81 S.Ct. 391, 5 L.Ed.2d 403 (1961), is misplaced. Although Times Film upheld an ordinance requiring the prior submission of motion pictures to a censorship board, the Supreme Court substantially modified this decision so as to permit the prior submission of motion pictures only if there are adequate procedural safeguards, which are conspicuously absent here. Freedman v. Maryland, 380 U.S. 51, 85 S.Ct. 734, 13 L.Ed.2d 649 (1965).
Appellant also relies on Shapero v. Kentucky Bar Association, 486 U.S. 466, 108 S.Ct. 1916, 100 L.Ed.2d 475 (1988), which permits states to require lawyers to file a copy of solicitation letters with a state agency. Shapero, however, has no application to restrictions on charitable solicitations. Unlike charitable solicitations, solicitation by lawyers is commercial speech, Ohralik v. Ohio State Bar Association, 436 U.S. 447, 455-56, 98 S.Ct. 1912, 1918-19, 56 L.Ed.2d 444 (1978), and hence not subject to the exacting scrutiny required here.
D.
Section 57-61.1 B of the Virginia Code permits the Commissioner of the Office of Consumer Services to suspend or revoke the registration of a solicitor if certain provisions of the Act are violated. It provides:
If the Commissioner at any time determines that (i) the requirements of § 57-49 or § 57-61 have not been met, or (ii) the registrant has violated, within the preceding twelve months, any requirement of §§ 57-54, 57-55.2 or 57-57 or any regulations adopted pursuant to 57-66, then the Commissioner may suspend or revoke the registration by a written case decision made in conformance with the Administrative Process Act (§ 9-6.-14:1 et seq.)
Telco contends that § 57-61.1 B operates as a prior restraint upon speech by permitting the state to silence charitable speech on the basis of violations, either unrelated to speech or of minimal consequence. The Commonwealth, on the other hand, asserts that § 57-61.1 B embodies its entire scheme of regulatory enforcement without which it would be left helpless to sanction widespread fraud and abuse. In the abstract, these are both powerful contentions. We find the records and pleadings inadequate, however, to determine the precise operation of § 57-61.1 B in this case and therefore dismiss plaintiff’s claim. Likewise, § 57-61.1 C, which sets forth the procedures by which the sanctions are applied, was not discussed by the parties and need not be addressed in this case.
Jurisdiction should only be exercised when “the case ‘tenders the underlying constitutional issues in clean-cut and concrete form.’ ” Socialist Labor Party v. Gilligan, 406 U.S. 583, 588, 92 S.Ct. 1716, 1719, 32 L.Ed.2d 317 (1972), quoting Rescue Army v. Municipal Court, 331 U.S. 549, 584, 67 S.Ct. 1409, 1427, 91 L.Ed. 1666 (1947). See also Keystone Bituminous Coal Ass’n. v. DeBenedictis, 480 U.S. 470, 494-95, 107 S.Ct. 1232, 1247, 94 L.Ed.2d 472 (1987); Hodel v. Virginia Surface Mining & Reclamation Ass’n., 452 U.S. 264, 294-95, 101 S.Ct. 2352, 2369-70, 69 L.Ed.2d 1 (1981). Here, “we know very little more about the operation of the [Virginia procedure] as a result of this lawsuit than we would if a prospective plaintiff who had never set foot in [Virginia] had simply picked this” off the statute books and filed this lawsuit. Gilligan, 406 U.S. at 588, 92 S.Ct. at 1719. While some grounds for suspension or revocation may be permissible, others may not. Uneven enforcement of sanctions for trivial reasons might implicate First Amendment con*1235cerns; sanctions for gross fraud would not. The state and district courts have also taken divergent views of the statute’s meaning — views which might bear upon the section’s constitutionality. The state, for example, contends that the maximum period of revocation pursuant to § 57-61.1 B is 12 months, while the district court notes that this section does not “limit revocation to a period of only 12 months.” To permit state courts to construe this state statute may therefore prove useful. See Rescue Army, 331 U.S. at 584, 67 S.Ct. at 1427. In short, while Telco may meet the minimal requirements of standing, and may be a party to a case or controversy, its case “has not given any particularity” to the effect upon it of § 57-61.1 B. Gilligan, 406 U.S. at 588, 92 S.Ct. at 1719.
As can readily be seen from the cross-references in § 57-61.1 B, the sanctions challenged in this section also cover a spectrum of activities, from the filing of a registration statement with the Commonwealth to the misleading of the public with regard to the status of the solicitor. The sanctions, however, have never been applied to Telco. We have no idea whether Telco has violated, or is accused of violating, any of the underlying provisions to which the sanctions would apply. The record is so sparse and the challenge to this section so generalized as to give it all the earmarks of unripeness. We do not, on this account, foreclose facial challenges to state statutes in federal court. We do, however, require that the party bringing such a challenge present a more particularized view as to the impact of the challenged provision upon its own activities.
The dissent maintains that Younger abstention would have been a more appropriate means of avoiding premature adjudication. We disagree. It would have been improper for the district court to abstain from the case entirely to avoid discrete issues not yet ripe for review. The Article III doctrines of justiciability do serve, however, as a supplementary guarantee that federal courts will not engage in premature interference with state proceedings. Indeed, there is nothing to prevent the state from pursuing the proceedings against Tel-co free of the singular constitutional taint of the prior restraint.
IV.
In summary, we find Telco’s challenge to the percentage disclosure requirement in Va.Code Ann. § 57-55.1 to be moot. Likewise, we find no justiciable controversy with respect to the suspension and revocation requirements in Va.Code Ann. § 57-61.1 B and C. We thus vacate the judgment of the district court and remand with directions to dismiss without prejudice this section of plaintiff’s complaint. We hold that Va.Code Ann. § 57-55.2, which requires notification to potential donors of financial statements on file with the state, is a permissible exercise of Virginia’s power to regulate professional solicitations. We thus reverse the judgment of the district court as to this claim. Finally, we affirm the district court’s judgment that the submission of solicitation scripts required by Va.Code Ann. § 57-61.1 D is an unconstitutional prior restraint upon First Amendment freedoms.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

. While there may be some theoretical concern that a state would prematurely institute formal enforcement proceedings in order to retain state jurisdiction, this danger has always been inherent in Younger’s requirement of abstention in the face of an ongoing state proceeding. The natural advantages to both parties of amicable settlements, however, operates as a disincentive both to federal suits and to premature formal enforcement on the part of the state.
If, however, one is disposed to posit dangers from the timing of Younger abstention, then the danger of requiring abstention at the onset of informal contacts is that plaintiffs may rush to federal court before seeking to settle a case.